SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private IssuerPursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2017 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 6520031-912 - Rio de Janeiro, RJFederative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Quarterly Information-ITR At March 31, 2017 and report on review ofQuarterly Information (A free translation of the original inPortuguese) Index (Expressed in millions of reais, unless otherwise indicated) Company Data / Share Capital Composition 5 Parent Company Interim Accounting Information / Statement of Financial Position - Assets 6 Parent Company Interim Accounting Information / Statement of Financial Position - Liabilities 7 Parent Company Interim Accounting Information / Statement of Income 8 Parent Company Interim Accounting Information / Statement of Comprehensive Income 9 Parent Company Interim Accounting Information / Statement of Cash Flows – Indirect Method 10 Parent Company Interim Accounting Information/Statement of Changes in Shareholders’ Equity-01/01/2017 to 03/31/2017 11 Parent Company Interim Accounting Information /Statement of Changes in Shareholders’ Equity-01/01/2016 to 03/31/2016 12 Parent Company Interim Accounting Information / Statement of Added Value 13 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 14 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 15 Consolidated Interim Accounting Information / Statement of Income 16 Consolidated Interim Accounting Information / Statement of Comprehensive Income 17 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 18 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2017 to 03/31/2017 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 20 Consolidated Interim Accounting Information / Statement of Added Value 21 Notes to the financial statements 22 1. The Company and its operations 22 2. Basis of preparation of interim financial information 22 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 22 4. Basis of consolidation 23 5. Summary of significant accounting policies 23 6. Cash and cash equivalents and Marketable securities 24 7. Trade and other receivables 24 8. Inventories 27 9. Disposal of Assets and other changes in organizational structure 27 Investments 31 11. Property, plant and equipment 32 12. Intangible assets 33 13. Exploration and evaluation of oil and gas reserves 34 14. Trade payables 34 15. Finance debt 34 Leases 37 Related-party transactions 38 Provision for decommissioning costs 42 Taxes 42 Employee benefits (Post-Employment) 45 Shareholders’ equity 47 Sales revenues 48 23. Other expenses, net 48 Costs and Expenses by nature 49 Net finance income (expense) 49 Supplemental information on statement of cash flows 49 Segment information 50 Provisions for legal proceedings 53 Collateral for crude oil exploration concession agreements 59 Risk management 60 Fair value of financial assets and liabilities 64 32. Subsequent events 64 Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2016 and the interim statementsas of March 31, 2017 65 2 (A free translation of the original in Portuguese) Report on the review of quarterly information - ITR (A free translation of the original report in Portuguese, as filed with the Brazilian Securities and Exchange Commission (CVM), prepared in accordance with the accounting practices adopted in Brazil, rules of the CVM and of the International Financial Reporting Standards - IFRS) To the Board of Directors and Shareholders of Petróleo Brasileiro S.A. – Petrobras Rio de Janeiro - RJ Introduction We have reviewed the interim accounting information, individual and consolidated, of Petróleo Brasileiro S.A. – Petrobras (“the Company”), identified as Parent Company and Consolidated, respectively, included in the quarterly information form – ITR for the quarter ended March 31, 2017, which comprises the balance sheet as of March 31, 2017 and the respective statements of income and comprehensive income, statements of changes in shareholders' equity and of cash flows for the three-month period then ended, including the explanatory notes. The Company`s Management is responsible for the preparation of these interim accounting information in accordance with the CPC 21(R1) and the IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as the presentation of these information in accordance with the standards issued by the Brazilian Securities and Exchange Commission, applicable to the preparation of quarterly information - ITR. Our responsibility is to express our conclusion on this interim accounting information based on our review. Scope of the review We conducted our review in accordance with Brazilian and International Interim Information Review Standards (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries primarily of the management responsible for financial and accounting matters and applying analytical procedures and other review procedures. The scope of a review is significantly less than an audit conducted in accordance with auditing standards and, accordingly, it did not enable us to obtain assurance that we were aware of all the material matters that would have been identified in an audit. Therefore, we do not express an audit opinion. Conclusion on the individual and consolidated interim accounting information Based on our review, we are not aware of any fact that might lead us to believe that the individual and consolidated interim accounting information included in the aforementioned quarterly information was not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by the IASB, applicable to the preparation of the quarterly review - ITR, and presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Emphasis – Impact of the Lava Jato Operation on the Company’s results We draw attention to Note 3 of the interim financial information, which describes that: i) no additional information has been identified through the date of this accounting information which could materially impact the estimation methodology adopted for the write off recorded on September 30, 2014 ; and ii) the internal investigations being conducted by outside legal counsel under the supervision of a Special Committee created by the Company and the investigation conducted by the Securities and Exchange Commission – SEC are still on going, nevertheless to date no additional impact to those already disclosed in the interim financial statements has been identified. We also draw attention to Note 28.4 of the condensed consolidated financial statements which describes class actions filed against the Company, for which it is unable to make a reliable estimates of loss. Our report is not modified as a result of these matters. Other matters - Statements of added value The individual and consolidated statements of value added for the quarter ended March 31, 2017, prepared under the responsibility of the Company's management, and presented as supplementary information for the purposes of IAS 34, were submitted to the same review procedures followed together with the review of the Company's interim financial information. In order to form our conclusion, we evaluated whether these statements were reconciliated to the interim financial information and to the accounting records, as applicable, and whether their form and content are in accordance with the criteria set on Technical Pronouncement CPC 09 - Statement of Value Added. Based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added were not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. 3 Corresponding balances related to the prior year audit and corresponding balances to the first quarter review of the prior year The corresponding balances related to the individual and consolidated balance sheets as of December 31, 2016 were audited by other independent auditors, who issued an unqualified report dated March 21, 2017, and the individual and consolidated interim statements of income and comprehensive income, changes in shareholders' equity and cash flows for the three-month period ended March 31, 2016 were reviewed by other independent auditors who issued an unqualified report dated May 12, 2016. The corresponding balances related to the individual and consolidated statements of value added for the three-month period ended March 31, 2016 were submitted to the same review procedures by those independent auditors and, based on their review, those independent auditors reported that they were not aware of any fact that would lead them to believe that the statement of value added was not prepared, in all material respects, in accordance with the individual and consolidated interim accounting information taken as a whole. Rio de Janeiro, May 11, 2017 KPMG Auditores Independentes CRC SP-014428/O-6 F-RJ Marcelo Gavioli Accountant CRC 1SP201409/O-1 4 Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 03/31/2017 From Paid-in Capital Common Preferred Total Treasury Shares Common 0 Preferred 0 Total 0 5 Parent Company Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2017 12/31/2016 1 Total Assets Current Assets Cash and Cash Equivalents Marketable Securities Trade and Other Receivables Inventories Recoverable Taxes Current Recoverable Taxes Current Income Tax and Social Contribution Other Recoverable Taxes Other Current Assets Non-Current Assets Held for Sale Others Advances to Suppliers Others Non-Current Assets Long-Term Receivables Marketable Securities Measured at Amortized Cost Trade and Other Receivables Deferred Taxes Deferred Income Tax and Social Contribution Deferred Taxes and Contributions Other Non-Current Assets Advances to Suppliers Judicial Deposits Other Long-Term Assets Investments Property, Plant and Equipment Intangible Assets 6 Parent Company Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2017 12/31/2016 2 Total Liabilities Current Liabilities Payroll, Profit Sharing and Related Charges Trade Payables Current Debt and Finance Lease Obligations Current Debt Finance Lease Obligations Other Liabilities Others Other Taxes and Contributions Other Accounts Payable Provisions Other Provisions Pension and Medical Benefits Liabilities Associated with Non-Current Assets Held for Sale and Discontinued Liabilities Associated with Non-Current Assets Held for Sale Non-Current Liabilities Non-Current Debt and Finance Lease Obligations Non-Current Debt Finance Lease Obligations Provisions Provisions for Tax Social Security, Labor and Civil Lawsuits Other Provisions Pension and Medical Benefits Provision for Decommissioning Costs Other Provisions Shareholders' Equity Share Capital Capital Reserves Profit Reserves Retained Earnings/Losses Other Comprehensive Income 7 Parent Company Interim Accounting Information / Statement of Income (R$ thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Current Year 01/01/2016 to 03/31/2016 Sales Revenues Cost of Sales Gross Profit Operating Expenses / Income Selling Expenses General and Administrative Expenses Other Operating Expenses Other Taxes Research and Development Expenses Exploration Costs Other Operating Expenses, Net Share of Profit / Gains on Interest in Equity-Accounted Investments Net Income Before Financial Results, Profit Sharing and Income Taxes Finance Income (Expenses), Net Finance Income Finance Income Finance Expenses Finance Expenses Foreign Exchange and Inflation Indexation Charges, Net Net Income Before Income Taxes Income Tax and Social Contribution Deferred Net Income from Continuing Operations Income / Loss for the Period Basic Income per Share (Reais / Share) Basic Income per Share Common Preferred Diluted Income per Share Common Preferred 8 Parent Company Interim Accounting Information / Statement of Comprehensive Income (R$ thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Current Year 01/01/2016 to 03/31/2016 Net Income for the Period Other Comprehensive Income Cumulative Translation Adjustments Unrealized Gains / (Losses) on Cash Flow Hedge- Recognized in Shareholders' Equity Cash Flow Hedge - Reclassified to Profit or Loss Deferred Income Tax and Social Contribution on Cash Flow Hedge Share of Other Comprehensive Income of Equity-Accounted Investments Total Comprehensive Income for the Period 9 Parent Company Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Current Year 01/01/2016 to 03/31/2016 Net cash provided by operating activities Cash provided by operating activities Net Income (loss) for the period Pension and medical benefits (actuarial expense) Results in equity-accounted investments Depreciation, depletion and amortization Impairment of assets (reversal) Exploratory expenditures write-offs Gains and losses on disposals/write-offs of assets Foreign exchange, indexation and finance charges Deferred income taxes, net Allowance (reversals) for impairment of trade and others receivables Revision and unwinding of discount on the provision for decommissioning costs Decrease / (increase) in assets / increase/ (decrease) in liabilities Trade and other receivables, net Inventories Judicial deposits Other assets Trade payables Other taxes payable Pension and medical benefits Other liabilities Net cash used in investing activities Capital expenditures Decrease in investments in investees Divestment (investment) in marketable securities Dividends received Net cash used in financing activities Proceeds from financing Repayment of principal Repayment of interest Net increase/ (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period 10 Parent Company Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2017 to 03/31/2017 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity Balance at the Beginning of the Period − Adjusted Opening Balance − Capital Transactionswith Owners − − Change in Interest in Subsidiaries − Realization of the Deemed Cost − Total of Comprehensive Income − − − Net Income for the Period − Other Comprehensive Income − Balance at the End of the Period 11 Parent Company Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity Balance at the Beginning of the Period − Adjusted Opening Balance − Capital Transactionswith Owners − − Change in Interest in Subsidiaries − Realization of the Deemed Cost − Total of Comprehensive Income − − − Net Income for the Period − Other Comprehensive Income − Balance at the End of the Period 12 Parent Company Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Current Year 01/01/2016 to 03/31/2016 Sales Revenues Sales of Goods and Services Other Revenues Revenues Related to the Construction of Assets to be Used in Own Operations Allowance / Reversal for Impairment of Trade Receivables Inputs Acquired from Third Parties Cost of Sales Materials, Power, Third-Party Services and Other Operating Expenses Impairment Charges / Reversals of Assets Others Tax Credits on Inputs Acquired from Third Parties Gross Added Value Retentions Depreciation, Amortization and Depletion Net Added Value Produced Transferred Added Value Share of Profit of Equity-Accounted Investments Finance Income Others Total Added Value to be Distributed Distribution of Added Value Employee Compensation Salaries Fringe Benefits Unemployment Benefits (FGTS) Taxes and Contributions Federal State Municipal Return on Third-Party Capital Interest Rental Expenses Return on Shareholders' Equity Retained Earnings / (Losses) for the Period 13 Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2017 12/31/2016 1 Total Assets Current Assets Cash and Cash Equivalents Marketable Securities Trade and Other Receivables Inventories Recoverable Taxes Current Recoverable Taxes Current Income Tax and Social Contribution Other Recoverable Taxes Other Current Assets Non-Current Assets Held for Sale Others Advances to Suppliers Others Non-Current Assets Long-Term Receivables Marketable Securities Measured at Amortized Cost Trade and Other Receivables Deferred Taxes Deferred Income Tax and Social Contribution Deferred Taxes and Contributions Other Non-Current Assets Advances to Suppliers Judicial Deposits Other Long-Term Assets Investments Property, Plant and Equipment Intangible Assets 14 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 03/31/2017 12/31/2016 2 Total Liabilities Current Liabilities Payroll, Profit Sharing and Related Charges Trade Payables Taxes Obligations Federal Taxes Obligations Income Tax and Social Contribution Payable Current Debt and Finance Lease Obligations Current Debt Finance Lease Obligations Other Liabilities Others Other Taxes and Contributions Other Accounts Payable Provisions Other Provisions Pension and Medical Benefits Liabilities Associated with Non-Current Assets Held for Sale and Discontinued Liabilities Associated with Non-Current Assets Held for Sale Non-Current Liabilities Non-Current Debt and Finance Lease Obligations Non-Current Debt Finance Lease Obligations Deferred Taxes Deferred Income Tax and Social Contribution Provisions Provisions for Tax Social Security, Labor and Civil Lawsuits Other Provisions Pension and Medical Benefits Provision for Decommissioning Costs Other Provisions Shareholders' Equity Share Capital Capital Reserves Profit Reserves Retained Earnings/Losses − Other Comprehensive Income Non-Controlling Interests 15 Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Previous Year 01/01/2016 to 03/31/2016 Sales Revenues Cost of Sales Gross Profit Operating Expenses / Income Selling Expenses General and Administrative Expenses Other Operating Expenses Other Taxes Research and Development Expenses Exploration Costs Other Operating Expenses, Net Share of Profit / Gains on Interest in Equity-Accounted Investments Net Income Before Financial Results, Profit Sharing and Income Taxes Finance Income (Expenses), Net Finance Income Finance Income Finance Expenses Finance Expenses Foreign Exchange and Inflation Indexation Charges, Net Net Income Before Income Taxes Income Tax and Social Contribution Current Deferred Net Income from Continuing Operations Income / Loss for the Period Attributable to Shareholders of Petrobras Attributable to Non-Controlling Interests Basic Income per Share (Reais / Share) Basic Income per Share Common Preferred Diluted Income per Share Common Preferred 16 Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Previous Year 01/01/2016 to 03/31/2016 Consolidated Net Income for the Period Other Comprehensive Income Cumulative Translation Adjustments Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized in Shareholders' Equity − Unrealized Gains / (Losses) on Cash Flow Hedge- Recognized in Shareholders' Equity Cash Flow Hedge - Reclassified to Profit or Loss Deferred Income Tax and Social Contribution on Cash Flow Hedge Share of Other Comprehensive Income of Equity-Accounted Investments Total Consolidated Comprehensive Income for the Period Attributable to Shareholders of Petrobras Attributable to Non-Controlling Interests 17 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Previous Year 01/01/2016 to 03/31/2016 Net cash provided by operating activities Cash provided by operating activities Net Income (loss) for the period Pension and medical benefits (actuarial expense) Results in equity-accounted investments Depreciation, depletion and amortization Impairment of assets (reversal) Exploratory expenditures write-offs Gains and losses on disposals/write-offs of assets Foreign exchange, indexation and finance charges Deferred income taxes, Net Allowance (reversals) for impairment of trade and others receivables Inventory write-down to net realizable value Reclassification of cumulative translation adjustment and other comprehensive income − Revision and unwinding of discount on the provision for decommissioning costs Decrease / (increase) in assets / increase/ (decrease) in liabilities Trade and other receivables, net Inventories Judicial deposits Other assets Trade payables Other taxes payable Pension and medical benefits Income tax and social contribution paid Other liabilities Net cash used in investing activities Capital expenditures Decrease in investments in investees Proceeds from disposal of assets - Divestment Divestment (investment) in marketable securities Dividends received Net cash used in financing activities Non-controlling Interest Proceeds from financing Repayment of principal Repayment of Interest Effect of exchange rate changes on cash and cash equivalents Net increase/ (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period 18 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2017 to 03/31/2017 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated Balance at the Beginning of the Period − Adjusted Opening Balance − Capital Transactionswith Owners − − Change in Interest in Subsidiaries − Realization of the Deemed Cost − Total of Comprehensive Income − − − Net Income for the Period − Other Comprehensive Income − Balance at the End of the Period 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 03/31/2016 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated Balance at the Beginning of the Period − Adjusted Opening Balance − Capital Transactionswith Owners − − Dividends − Change in Interest in Subsidiaries − Realization of the Deemed Cost − Total of Comprehensive Income − − − Net Income for the Period − Other Comprehensive Income − Balance at the End of the Period 20 Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2017 to 03/31/2017 Accumulated of the Previous Year 01/01/2016 to 03/31/2016 Sales Revenues Sales of Goods and Services Other Revenues Revenues Related to the Construction of Assets to be Used in Own Operations Allowance / Reversal for Impairment of Trade Receivables Inputs Acquired from Third Parties Cost of Sales Materials, Power, Third-Party Services and Other Operating Expenses Impairment Charges / Reversals of Assets Others Tax Credits on Inputs Acquired from Third Parties Inventory Write-Down to Net Realizable Value (Market Value) Gross Added Value Retentions Depreciation, Amortization and Depletion Net Added Value Produced Transferred Added Value Share of Profit of Equity-Accounted Investments Finance Income Others Total Added Value to be Distributed Distribution of Added Value Employee Compensation Salaries Fringe Benefits Unemployment Benefits (FGTS) Taxes and Contributions Federal State Municipal Return on Third-Party Capital Interest Rental Expenses Return on Shareholders' Equity Retained Earnings / (Losses) for the Period Non-controlling Interests on Retained Earnings / (Losses) 21 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is a company controlled by the Brazilian government dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras”, “the Company”, or “Petrobras Group”), either independently or through joint ventures or similar arrangements with third parties, to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information This consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1).
